Charles Lucor was indicted at the October, 1922, term of the circuit court of Madison county for the murder of Adam Coutesegeorge. The jury returned a verdict finding *Page 424 
Lucor guilty and fixed his punishment at imprisonment in the penitentiary for his natural life. At the same term, on December 13, 1922, he was sentenced in accordance with the verdict and allowed sixty days from that date within which to file a bill of exceptions. The October term of the circuit court was adjourned on January 2, 1923. There was no extension of the time for filing a bill of exceptions. On February 12, 1923, after the expiration of the sixty-day period, his bill of exceptions was presented to, and signed and sealed by, the trial judge. It was not filed in the office of the clerk of the circuit court until January 12, 1925, or nearly twenty-five months after sentence had been pronounced. On January 14, 1925, Lucor sued out of this court a writ of error to review the judgment, and on the same day a transcript of the record purporting to contain a bill of exceptions was filed. Thereafter defendant in error made a motion in this court to strike the bill of exceptions from the transcript of the record on the ground that it had not been filed within the period fixed therefor by the trial court. The motion was allowed.
The errors assigned by the plaintiff in error pertain solely to matters incorporated in the bill of exceptions. No error is assigned upon the common law record. Since the bill of exceptions has been stricken and no error is assigned upon the record, the judgment of the trial court must be affirmed.People v. Rosenwald, 266 Ill. 548; Haines v. Danderine Co.
248 id. 259; Wurlitzer Co. v. Dickinson, 247 id. 27;Lassers v. North German Lloyd Steamship Co. 244 id. 570; Hall
v. Royal Neighbors, 231 id. 185; Illinois Improvement Co. v.Heinsen, 271 id. 23; People v. Tananevicz, 285 id. 376.
The judgment of the circuit court will be affirmed.
Judgment affirmed. *Page 425